Citation Nr: 1611509	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to an earlier effective date for a total evaluation and grant of Dependents Educational Assistance (DEA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

In July 2015, the Veteran had a videoconference hearing before the undersigned.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  Prior to July 28, 2009, the nature, frequency and severity of the Veteran's PTSD symptoms are more closely akin to deficiencies in occupational and social function due to symptoms such as: depression, anxiety, irritability, auditory hallucinations, sleep disturbances, hypervigilance and isolative behavior, among other similar symptoms.

2.  On July 28, 2009, the Veteran was terminated from his usual gainful employment.  

3.  The July 28, 2009 termination is the first factually ascertainable evidence that the Veteran's PTSD symptoms were productive of total occupational impairment.  

4.  The Veteran did not file a service connection claim for PTSD prior to June 28, 2007.  


CONCLUSIONS OF LAW

1.  Beginning July 28, 2009, the criteria for a total initial rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9411 (2015).

2.  The criteria for entitlement to an effective date earlier than July 28, 2009, for the grant of a total rating and DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The instant decision grants a total schedular initial rating for PTSD beginning July 28, 2009.  Thus, the issue of a higher schedular rating for PTSD beginning July 28, 2009 is moot, and discussion of VA's duties to provide notification and assistance is not necessary during the period for which a total rating for PTSD is now in effect.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The RO provided the required notice in an August 2007 letter sent to the Veteran; including notice about how VA assigns disability ratings and effective dates.  For the higher initial rating claim, the claim is substantiated upon the grant of service connection.  See id.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims have been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, and statements from the Veteran.  

The Board notes that the Social Security Administration (SSA) records are not of record.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  In October 2010, the Veteran submitted an SSA letter confirming that he had been receiving SSA disability benefits beginning in November 2009.  The instant decision results in a total rating beginning the date the Veteran left work on July 28, 2009.  The date the Veteran left work is confirmed by his employer and not in dispute.  As a total PTSD rating requires evidence of total occupational impairment, the fact that the Veteran was gainfully employed generally precludes a total rating.  38 C.F.R. § 4.130, DC 9411.  In this particular case, a remand to obtain SSA records would not change the fact that the Veteran was gainfully employed prior to July 28, 2009 and would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

Since the instant decision results in a full grant of PTSD benefits sought beginning July 28, 2009, the facts at issue concern lay and medical evidence from this period.  The information of record prior to July 28, 2009 includes a thorough report on the nature, frequency and severity of the Veteran's PTSD symptoms.  The Veteran was afforded an August 2009 VA psychiatric examination that is thorough and responsive to the rating criteria.  As explained below, the date the Veteran left employment is not in dispute and is critical to the PTSD rating.  A remand to obtain an examination or medical opinion concerning the Veteran's PTSD symptoms prior to July 28, 2009 would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  




II.  Higher initial rating claim for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, currently rated as 70 percent disabling.   38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

June 2007 Vet Center records show that the Veteran had an intake evaluation.  He reported being gainfully employed.  He was currently married and had two adult children.  He complained about having intrusive Vietnam memories.  In 1999, his nightmares intensified.  He wife had recently left him.  He was experiencing situational and financial stress.  Mental status evaluation (MSE) showed the Veteran to present with a neat appearance and cooperative attitude.  Speech and thought processes were grossly normal.  However, he exhibited an anxious affect and tense motor activity.  He denied psychosis/ thought disorder symptoms.  He reported sleep disturbances and low energy.  He denied suicidal or homicidal ideations.  

July 2007 Vet Center records reflect that the Veteran express concern over nightmares that he was accidently reported as a Vietnam War casualty.  He stated that when he woke up he experienced auditory hallucinations about Asian voices.  The examiner assessed the Veteran as stable.  He wanted to confirm the Veteran's sleeping behavior and recommended continued counseling.

October 2007 Vet Center records show that the Veteran's wife had separated from him.  He was stable.  The counselor closed the case until the Veteran's schedule allowed him to attend counseling.

November 2007 Vet Center records indicate that the Veteran attempted to reconcile with his estranged wife.  However, when he visited her new residence he had a physical altercation with her cousin.  He was arrested and spent 30 days in jail.  The examiner assessed the Veteran as stable, noting he worked a night shift.  The Veteran expressed concern over handling his emotions with his family.  

December 2007 Vet Center records show that the Veteran reported managing well since the separation.  He did not wanted further counseling on the matter.  The examiner continued a stable assessment.  

January 2008 VA primary care records show that the Veteran requested VAMC assistance for PTSD treatment.  He complained about Vietnam flashbacks.  Notably, he believed his wife left him due to his PTSD symptoms.  He also reported having auditory hallucinations.  He reported working the night shift and coming directly to VAMC for treatment.  Clinical observation showed the Veteran to be fully oriented with a neat and clean appearance.  He had a pleasant affect.  The primary care clinician placed a mental health referral.  

January 2008 VA mental health (MH) records reflect that the Veteran was referred to the clinic for medical documentation to support his compensation claim.  The clinician reviewed the Veteran's Vietnam stressors.  He complained about severe sleep disturbances and anger management problems.  Notably, he was recently in jail for assault.  He had an uncertain history for problematic alcohol use.  He had been married for 28 years, but recently separated.  He lived with his adult son.  He had a varied work history.  Currently, he was employed at a paper mill and worked varying shifts.  He reported that he slept better during the day.  MSE showed a euthymic affect with some range.  He was pleasant and cooperative.  No thought disorder was observed.  He reported occasional auditory hallucinations.  He described passive suicide ideations without an intent or plan.  The clinician deemed the Veteran's insight and judgment to be fair with some history for impulsive action.  The examiner assessed a patient with self-described PTSD symptoms.  He noted that the Veteran was very focused on his service connection claim.  He was very adamant about declining medication.  The clinician referred the Veteran back to the Vet Center and declined to schedule a VA MH follow-up consultation.  

January and February 2008 Vet Center records reflect that the Veteran was seeking VA treatment for PTSD.  It noted he worked mostly at night.  

March 2008 VA MH records include complaints about persistent insomnia.  It had been a problem for many years.  The Veteran requested medication.   He reported working full time at a paper mill with rotating shifts.  MSE showed the Veteran to be fully oriented and adequately groomed.  He appeared tired.  The clinician commented the Veteran worked last night and had not been able to sleep yet.  He also noted a mildly dysphoric mood and that there were no apparent psychotic symptoms.  Cognitive function was grossly intact.  He denied homicidal or suicidal ideation.  The clinician diagnosed insomnia and provided medication.  The Veteran was scheduled to return to the MH clinic on an as needed basis.  

April 2008 Vet Center records reflect that the Veteran was stable, but tired from working a night shift.  

April 2008 VA treatment records reflect that the Veteran was briefly hospitalized for psychiatric symptoms.  He complained about chronic depression, anxiety, avoidance, hypervigilance, paranoia, and auditory hallucinations.  He often had passive suicide thoughts.  They became more intense about three years ago when he was not working.  He also had irritability and worried he might hurt someone else, especially his boss.  He almost had to walk away from his job due to it.  However, there impulses were fleeting and he was able to maintain control.  He recent sleep medication was initially beneficial, but no longer so.  MSE was remarkable for a sad mood and affect, vivid flashbacks, auditory hallucinations, panic attacks, flashbacks, nightmares, hypervigilance, and delusive paranoia.  Although he endorse passive suicide ideations, his overall risk was assessed as low due passivity.  The clinician also noted passive violent ideation towards the Veteran's boss.  Again, the overall risk was assessed as low due to passivity.  The Veteran was admitted with a PTSD, major depression, and panic disorder diagnosis.  The clinician assessed a GAF of 30.  

April 2008 inpatient discharge records reflect that the Veteran had a one night stay. During hospitalization, the Veteran's outlook improved.  He was started on Zoloft and Seroquel.  He discharge condition was stable and improved.  Discharge MSE showed him to be alert, calm, cooperative, clear and goal-directed.  He denied homicidal or suicidal ideation.  He was referred for MH outpatient follow-up. 

July 2008 Vet Center records indicate that the Veteran maintained his baseline function.  

August 2008 VA MH clinic records indicate that the Veteran continued to have anxiety, depression and poor sleep.  The clinician noted the April 2008 hospitalization.  His currently symptoms were reported as nightmares, avoidance, anhedonia, irritability, concentration problems, hypervigilance, depressed mood, fatigue, low self-esteem, occasional suicide ideation and auditory hallucinations.  MSE showed the Veteran to be fully oriented and cooperative.  However, he had a disheveled appearance.  He exhibited a dysphoric mood and congruent affect.  Auditory hallucinations were noted.  However, thought process and content was deemed normal.  No current suicide ideation was endorsed, but there was a history of it.  The clinician assessed that the Veteran was not in imminent danger.  He referred to stable employment, marriage, and motivation for treatment.  The examiner assessed chronic PTSD and major depression with psychotic features.  He listed a GAF of 45.  

In September 2008, the Veteran filed another TDIU claim.  He reported total disability from service-connected diabetes, PTSD and hypertension.  

VA MH records from September 2008, November 2008, and January 2009 are substantially similar to the clinical report given in August 2008.  

October 2008 Vet Center records show that the Veteran exhibited a mildly dysthymic mood with congruent affect.  He was fully oriented with an appropriate appearance.  He denied any current homicidal or suicidal ideation.  

November 2008 Vet Center records show that the counselor contacted the Veteran's wife.  She expressed concern that the Veteran had increasing PTSD symptoms.  

January to May 2009 Vet Center records suggest that the Veteran had baseline PTSD symptoms substantially similar to those that were previously recorded.  The Vet Center records indicate they provided assistance in filing the Veteran's VA compensation claim and obtaining appropriate VA medical treatment. 

In February 2009, the Veteran filed a total disability based upon individual unemployability (TDIU) claim.  He cited various service-connected disabilities as the reason for his unemployability.  

April 2009 VA MH records show that the Veteran reported baseline symptoms as those recorded in prior MH clinical reports during the past year.  MSE was notable for anxious and irritable affect.  His mood was dysphoric.  The examiner diagnosed PTSD, history of psychosis and depression.  He assigned a GAF of 46.  

During May and June 2009, the Veteran participated in a six week inpatient PTSD program.  His presenting symptoms included depression, anxiety, sleep disturbances, irritability, fatigability, memory and concentration difficulties, restlessness, social withdrawal and anhedonia.  He also endorsed episodic suicidal ideation.  He also had fleeting homicidal ideation directed at a co-worker.   He also related a recent road rage episode where he reportedly assaulted another driver without legal consequence.  He reported that he constantly worked, including overtime to stay busy.  During hospitalization, the Veteran reported that he wanted to stop working due to his PTSD symptoms.  He had difficulty participating in low stress activities with peers.  He was counseled about how to improve his socialization behaviors at home.  The clinician listed a GAF of 39.  Discharge MSE was notable for an improved affect, but otherwise unchanged.  The Veteran denied homicidal or suicidal ideations and did not display any psychosis symptoms.  The clinician discharged the Veteran in stable condition.   

June 2009 Vet Center records included a report from the Veteran that his recent PTSD residential treatment program was helpful.  However, he was concerned about his PTSD symptoms interfering with work.  He described his anxiety relating to younger and complacent co-workers triggering a sense of fear or threat to his safety.  Clinical observations showed that the Veteran was pleasant with a congruent affect.  He had an appropriate appearance and good insight/ judgment.  He was free from suicidal or homicidal ideations.  

July 2009 Vet Center records show that the Veteran was having increasing PTSD symptoms related to work stressors.  Specifically, he related an increase in re-experiencing and irritable behaviors.  His wife reported that the Veteran was fired for assaulting a co-worker.  

A subsequent July 2009 Vet Center report indicates that the Veteran believed he had a general increase in PTSD symptoms since he completed the residential PTSD program at the Northampton VAMC.  

In a July 28, 2009 letter, the Veteran's employer stated that in a July 15, 2009 incident the Veteran hit a pedestrian with a forklift.  He did not report the incident to his supervisor.  The employer characterized it as a disregard for safety.  The Veteran was terminated from employment effective July 28, 2009.  

In August 2009, the Veteran was afforded a VA PTSD examination.  The examiner did not have the claims folder available for review, but noted the pertinent history from available VA treatment records.  As relevant, the examiner reported that the Veteran's wife accompanied him and provided credible reports of symptoms that the Veteran would not disclose.  She reported that the Veteran was recently fired for intentionally hitting someone with a forklift.  She described frequent episodes of violent dissociation and delusional thoughts.  She stated that the Veteran had frequent interaction with the police due to his poor behavior.  MSE of the Veteran was significant for a variable mood with evidence of depression.  He endorsed occasional auditory and olfactory hallucinations.  The examiner noted the wife's reports suggested chronic paranoia.  Insight and judgment were listed as poor to fair.  The examiner diagnosed delusional disorder and rule out dissociative, intermittent explosive and PTSD.  A GAF of 45 was listed.  The examiner reported that the Veteran minimized his history and his wife's reports provided a better representation of severity of the Veteran's symptoms.  

In December 2009, a Vet Center counselor provided a letter in support of the PTSD claim.  She stated that the Veteran had been terminated from employment in May 2009 due to PTSD symptoms. 

May 2010 VA primary care records reflect that the Veteran was not working.  

April 2011 to December 2011 Vet Center records reflect that the Veteran sought marital counseling.  He reported continued PTSD symptoms similar to prior clinical reports.  

March 2012 VA MH records reflect that the Veteran continued to have sleep disturbances, depression, intrusive thoughts, and avoidant behaviors.  However, he reported that his paranoia and hallucinations had decreased.  He did not believe that medication had ever been helpful.  He continued to be married.  The examiner noted that the Veteran was current retired and had a poor work history.  MSE was notable for a depressed mood.  He continued to have fleeting passive suicide ideations.  The clinician assessed insight as poor, but judgment intact.  The clinician diagnosed delusional disorder by history and rule out PTSD.  He provided a GAF of 55.    

In October 2012, the Veteran submitted another TDIU claim.  He reported that he stopped working in August 2008 as a machinist.  He denied any recent employment.  

October 2012 Vet Center records show that the Veteran had a history of difficulties with work.  He stated that he had been fired many times.  He had not worked within the past three years.   

In November 2012, a Vet Center counselor furnished another letter in support of the claim.  She reported that the Veteran had an intensive counseling history over the past several years.  She detailed the Veteran's PTSD symptoms.  She believed that the PTSD symptom frequency and severity significantly impaired the Veteran's overall function.  

In January 2013, the Veteran's wife reported that the Veteran had poor relationships with his children due to PTSD symptoms.  On occasion, she had to call the police due to the Veteran's poor impulse control.  She could not sleep in the same bed as the Veteran due to disrupted sleep.  She alluded to physical violence toward her and the children.  

In his July 2014 substantive appeal, the Veteran's wife reported that the Veteran's PTSD symptoms were progressively worse.  She reported that the Veteran now talks to himself.  She was scared of injury from attempting to wake him. 

At the July 2015 hearing, the Veteran reported that he had severe anger management problems for many years.  He had a history of legal difficulties due to it.  He reports that he had many jobs through the years.  At his most recent job, he worked for two years and was eventually fired.  He had not worked since then.  He stated that he was fired for fighting when a co-worker intentionally walked behind him despite being asked not to do so. 

The Veteran contends a total initial rating for PTSD is warranted.  38 C.F.R. § 4.130, DC 9411.  As explained below, the Board grants a total initial rating for PTSD beginning July 28, 2009, but not before this date.   

Resolving reasonable doubt in the Veteran's favor, the nature, severity and frequency of the Veteran's PTSD symptoms beginning July 28, 2009 most closely approximated total social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  The Veteran has been unable to secure gainful employment after his July 28, 2009 termination due to PTSD symptoms and a finding of total occupational impairment is appropriate.  He continued to experience PTSD symptoms of violent behavior, depression, anxiety, irritability, auditory hallucinations, sleep disturbances, hypervigilance and isolative behavior, among other similar symptoms as he had before.  His social relationships remained severely strained.  See January 2013 wife letter.  For these reasons, a total rating for service-connected PTSD effective July 28, 2009 is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

A total rating is not warranted prior to July 28, 2009 since the nature, severity and frequency of the Veteran's PTSD symptoms are not productive of total occupational impairment.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.   Undoubtedly, the Veteran's PTSD caused serious problems with his occupational and social function.  However, the fact that the Veteran was able to maintain a job precludes a finding of total occupational impairment due to PTSD symptoms.  The Board must find that the nature, severity and frequency of the Veteran's PTSD symptoms during this period are more closely akin to deficiencies in occupational and social function due to symptoms such as: violent behavior, depression, anxiety, irritability, auditory hallucinations, sleep disturbances, hypervigilance and isolative behavior, among other similar symptoms.  The Board notes that the Veteran filed two TDIU claims prior to July 28, 2009.  However, the more persuasive evidence indicates that the Veteran worked at a private employer for approximately two years prior to July 28, 2009.  (See Reports of employment from Vet Center records dated in June 2007, November 2007, January 2008, February 2008, April 2008, June 2009, July 2009;  VA treatment records from January 2008, March 2008, August 2008, May 2009; VA examination report from August 2009; July 28, 2009 employer termination letter).  He does not otherwise assert that it was a sheltered work environment or that he earned less than the applicable poverty threshold.  38 C.F.R. § 4.16.

Although it cannot be stated with certainty as to precisely when the Veteran's PTSD symptoms caused total occupational impairment, the July 28, 2009 employer termination letter is the first factually ascertainable evidence clearly demonstrating total occupational impairment.  38 C.F.R. §§ 3.400(o), 4.3.  The Board acknowledges that the Veteran was experiencing severe PTSD symptoms prior to his termination.  He had a six week period of inpatient treatment beginning in May 2009 with minimal improvement.  However, it is unclear as to precisely when the nature, severity and frequency of the Veteran's PTSD symptoms caused total occupational impairment prior to the date of his July 28, 2009 termination.  Id.  The evidence weighs against a total initial disability rating for PTSD prior to July 28, 2009, and this portion of the claim is denied.   38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.130, DC 9411.

III.  Earlier effective date for a total disability

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

The Veteran is seeking an effective date of June 28, 2007 for a total disability rating and Dependency Educational Assistance (DEA) benefits.  In his August 2013 claim, he contends that he should have a total combined rating when he initially filed his service connection claim for PTSD on June 27, 2007.  He explained that his diabetes related disabilities combined for a 70 percent disability rating and PTSD disability was rated as 70 percent disabling.  He asserted that these disabilities should constitute a total rating.    

Indeed, the Veteran filed his service connection claim for PTSD on June 28, 2007.  In a May 2013 decision, the RO granted service connection for PTSD and assigned a 70 percent initial rating beginning with the date of his claim.  The instant decision granted a total rating for PTSD effective July 28, 2009.  Thus, the pertinent analysis is whether a total rating and DEA benefits is warranted prior to July 28, 2009.  

The Veteran's contention is that his individual disability ratings total greater than 100 percent when added together.  See August 2013 claim.  He does not assert that he filed additional claims or that the VA committed clear and unmistakable error (CUE) in a prior decision.  38 C.F.R. § 3.400, 3.400(o); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  He does not dispute the finality of any particular prior rating decision.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Circ. 2014).

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a Veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two. Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.

Effective June 28, 2007, following the directions set forth in 38 C.F.R. § 4.25, the highest rating is 70 percent for PTSD.  Effective June 28, 2007, the 70 percent PTSD rating is combined with the 20 percent diabetes rating and results in a 76 combined disability rating.  The 76 combined disability rating is rounded to 80 percent for the overall combined rating from June 28, 2007.  

Effective July 17, 2007, the Veteran is awarded separate 10 percent rating diabetic peripheral neuropathy of the lower extremities.  The bilateral factor results in both lower extremities being counted together as 21 percent disabling.  38 C.F.R. § 4.26.  Adding a 21 percent rating (per the bilateral factor) for bilateral lower extremity neuropathy to 70 percent rating for PTSD results in a 76 percent combined rating.  Adding the 20 percent rating for diabetes results in an 81 percent combined rating.  The 81 percent is rounded down to 80 percent for an overall combined rating from July 17, 2007.  

Effective August 21, 2008, the Veteran is service-connected for diabetic nephropathy as 60 percent disabling in addition to the disabilities above.  Combining the PTSD rating with the diabetic nephropathy rating results in an 88 percent combined rating.  Combining the 21 percent rating (per the bilateral factor) for bilateral lower extremity neuropathy to the 88 percent combined rating results in a 90 percent rating.  Adding the 20 percent rating for diabetes results in a 92 percent combined rating.  The 92 percent is rounded down to 90 percent for an overall combined rating from August 21, 2008.  

In summary, the Board finds no error in the current combined rating calculations.  The Veteran has not asserted any other basis for an earlier effective date for a total disability rating and DEA benefits.  An effective date prior to July 28, 2009 for a total disability rating and DEA benefits is denied.  38 C.F.R. § 3.400.










	(CONTINUED ON NEXT PAGE)

ORDER

 A total initial rating for service-connected PTSD is granted beginning July 28, 2009.  

An effective date prior to July 28, 2009 for a total disability rating and DEA benefits is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


